



COURT OF APPEAL FOR ONTARIO

CITATION: Correia v. Pinto, 2018 ONCA 382

DATE: 20180503

DOCKET: C64571

Hourigan, Benotto and Fairburn JJ.A.

BETWEEN

Maria Judite da Silva Correia

Plaintiff/Appellant

and

Teresa da Silva Pinto and Eduardo
    Pereira Pinto

Defendants/Respondents

Satish Mandalagiri, for the appellant

Edwin Upenieks and Angela Kwok, for the respondents

Heard: May 3, 2018

On appeal from the judgment of Justice Francine Van Melle
    of the Superior Court of Justice, dated October 13, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the decision of the motion judge who refused to
    restore this matter to trial list. We see no error in the motion judges
    decision. She carefully considered the facts and the relevant issues, including
    the issue of prejudice. We are also satisfied that she properly applied the
    correct legal test. There is no basis for appellate interference.

[2]

The appeal is dismissed. The appellant shall pay costs of the appeal to
    the respondents in the all-inclusive sum of $5,000.


